Citation Nr: 1826314	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-06 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to hazardous chemicals. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the Veteran originally claimed entitlement to service connection for skin cancer in January 2008, and it was denied in a June 2009 rating decision.  Within a year of that denial, the Veteran submitted additional evidence to support his claim; therefore, that rating decision never became final.  See 38 C.F.R. 3.156(b) (2017).  Thus, the effective date for a grant of service connection for the claimed disability should be assigned back to the original date of the claim, January 17, 2008.   

In March 2018, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the hearing transcript has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The Veteran has a current diagnosis of skin cancer, and the evidence is in equipoise on whether it is related to his active duty service. 





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for skin cancer have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he was exposed to hazardous chemical agents, including arsenic and black powder during service, and that this exposure led to his current skin disability.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the evidence of record supports a grant of service connection for a skin disability.  First, there is evidence of a current disability.  The Veteran has diagnoses of actinic keratosis (pre-cancerous lesions), basal cell carcinoma, and squamous cell carcinoma.  See Private Treatment Records and February 2015 VA Examination.

Second, there is evidence of an in-service event, disease, or injury.   The Veteran has provided competent and credible lay statements regarding his duties in service and incident exposure to hazardous chemicals, including black powder and arsenic.  See 38 C.F.R. § 3.303(a) (2017); 38 U.S.C. § 1154(b) (2012); Shedden, 381 F.3d at 1167.  Specifically, the Veteran stated that he performed as a weapons instructor at Camp Lejeune, working on C-4 rocket launchers and machine guns.  He also reported service in Puerto Rico where he was a truck driver, driving to and from the range and disposing of bombs and rockets.  The Veteran stated that the disposal required the burning of black powder and that this was performed without the use of protective gear.  See March 2018 Hearing Transcript.  Military personnel records confirm service at both Camp Lejeune and in Puerto Rico.  Records regarding the Veteran's service in Camp Lejeune show that the Veteran was a squadron leader, on range detail, and was a weapons instructor as he reported in his hearing.  Records regarding the Veteran's service in Puerto Rico show that he was in Vieques, Puerto Rico on range detail.  The nature of the Veteran's in-service duties makes it likely that he was exposed to hazardous chemicals during service.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin cancer is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  

The Board acknowledges that the February 2015 VA examiner provided a negative nexus opinion; however, this opinion is inadequate.  The examiner reasoned that that the Veteran's service treatment records (STRs) and medical records are absent of the Veteran being seen for any skin pre-cancerous or cancerous cells while in active duty.  The examiner further found that the Veteran's duty areas did not expose him to any carcinogenic materials that would cause an increase in cancer causing agents.  

The Board first notes that the examiner essentially based his opinion on a lack of documentation of treatment of a skin disability in the Veteran's STRs.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (noting that an examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the veteran's current disability and his military service (citing Smith v. Derwinski, 2 Vet. App. 137, 140 (1992)).  Further, the examiner impermissibly relied on an absence of treatment during service without explaining why, as a medical matter, the Veteran would have sought treatment or complained of the condition during service, or why an absence of treatment (as opposed to symptoms) was otherwise medically significant.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24   (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). 

Additionally, while the examiner indicated that he reviewed the entire claims file, he did not reconcile his opinion with the Veteran's written statements regarding his duties during service and his exposure to chemicals, nor did he address the many articles that the Veteran submitted in support of his claim regarding exposure to chemical agents, specifically toxins in Vieques, Puerto Rico.  Thus, this opinion is assigned little or no probative weight. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").  

By contrast, the Board finds that the March 2018 positive nexus opinion by the Veteran's private treating dermatologist is both adequate and highly probative on the question of whether the Veteran's current skin disability is related to chemical exposures in service.  The dermatologist found that it was likely that the Veteran's conditions (multiple actinic keratosis and skin cancers) were directly related to his service in Vieques, Puerto Rico.  He further opined that the multiple actinic keratosis and skin cancers were more likely than not due to his exposure to carcinogenic environmental agents.

He reasoned that he had been treating the Veteran for a number of years and during that time he had developed an unusual number of skin cancers and had been treated for over 100 actinic keratosis (pre-cancerous lesions).  This statement is corroborated by the accompanying private dermatologic treatment records which show copious instances of treatment for both diagnoses.  The dermatologist went on to note that the Veteran served in Puerto Rico and the Virgin Islands, marking the bombing range in Vieques and helping to dispose of unexploded munitions, a statement corroborated by the Veteran and his military personnel records.  He further wrote that these duties led to exposure to multiple chemicals, including carcinogens such as arsenic.  The dermatologist also noted that the civilian population of Vieques Island has a higher incidence of cancer than the population of Puerto Rico.  This statement is corroborated by several independent articles submitted by the Veteran.  In formulating his opinion, the Veteran's dermatologist used his knowledge of the Veteran's specific dermatologic background and relied on his own expertise, knowledge, and training, both as a doctor and, according to the Veteran, as a native of the island of Puerto Rico and as a Vietnam Veteran.  Thus, the Board finds this opinion is of significant probative value, and is the most persuasive opinion on the question of whether the Veteran's skin disability is at least as likely as not related to his military service.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for skin cancer is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  As previously mentioned in the introduction of this decision, the effective date of the grant of service connection is the original date of the claim, January 17, 2008. 


ORDER


Entitlement to service connection for skin cancer, to include as due to exposure to hazardous chemicals, is granted, effective January 17, 2008. 


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


